DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

       ANATALIA SANCHEZ and SANCHEZ LAW PRACTICE, PL,
                         Appellants,

                                     v.

              ELDORADO PLAZA WEST ASSOCIATION, INC.,
                            Appellee.

                               No. 4D22-402

                          [November 30, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Carol-Lisa Phillips, Judge; L.T. Case No. CACE18-
014163 (25).

   Anatalia Sanchez of Sanchez Law Practice, PL, Miami, for appellants.

   Steven B. Katz of SBK Legal, Coral Springs, for appellee.

PER CURIAM.

   Affirmed. See § 501.2105(1), Fla. Stat. (2021) (a prevailing party “may”
recover fees from the non-prevailing party); Humane Soc’y of Broward
Cnty., Inc. v. Fla. Humane Soc’y, 951 So. 2d 966, 968 (Fla. 4th DCA 2007)
(an “award of attorney’s fees to the prevailing party under sections
501.2105(1)-(4) of FDUTPA is discretionary with the trial court”); see also
Applegate v. Barnett Bank of Tallahassee, 377 So. 2d 1150, 1152 (Fla.
1979) (in “appellate proceedings the decision of a trial court has the
presumption of correctness and the burden is on the appellant to
demonstrate error”).

GROSS, MAY and FORST, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.